                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dishawn Lamonte Goss                                               Docket No. 4:11-CR-103-1H

                               Petition for Action on Supervised Release

COMES NOW Christopher Studley, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Dishawn Lamonte Goss, who, upon an earlier plea
of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute 5 Kilograms or More of
Cocaine, 21 U.S.C. § 846, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge,
on March 13, 2012, to the custody of the Bureau of Prisons for a term of 135 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 60
months.

   Dishawn Lamonte Goss was released from custody on January 31, 2020, at which time the term of
supervised release commenced in the Eastern District of Virginia.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 31, 2020, Dishawn Lamonte Goss was released to the supervision of the Eastern District of
Virginia, Newport News Division, to commence his 5-year term of supervised release. Goss resides in
Hampton, Virginia and works as a truck driver in Newport News, Virginia. Goss’s supervising probation
officer, Rodney D. Carter, has requested that Goss’s conditions of release be modified to remove his no
credit condition and to modify his substance abuse condition to reflect that he will be referred to treatment
if he tests positive for controlled substances. Goss has agreed to the modifications proposed.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The defendant’s substance abuse treatment and testing special condition is modified to the following: If
the defendant tests positive for controlled substances, he shall participate in a program approved by the
United States Probation Office for substance abuse, which program may include outpatient or residential
treatment and testing to determine whether the defendant has reverted to the use of drugs and alcohol, with
partial costs to be paid by the defendant, all as directed by the U.S. Probation Officer.

The defendant’s following special condition is removed: The defendant shall not incur new credit charges
or open additional lines of credit without the approval of the probation officer.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 4:11-cr-00103-H Document 45 Filed 07/29/20 Page 1 of 2
Dishawn Lamonte Goss
Docket No. 4:11-CR-103-1H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Julie W. Rosa                                 /s/ Christopher Studley
Julie W. Rosa                                     Christopher Studley
Supervising U.S. Probation Officer                Sr. U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8669
                                                  Executed On: July 28, 2020

                                     ORDER OF THE COURT

                                29th
Considered and ordered this _________               July
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 4:11-cr-00103-H Document 45 Filed 07/29/20 Page 2 of 2
